Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [ING STATIONERY] October 23, 2007 United States Securities and Exchange Commission treet N.E., Room 1580 Washington, DC 20549 Re: File Nos. 333-117260; 811-05626 Prospectus Name: ING SimpleChoice Variable Annuity Dear Commissioners: Attached is the amended Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company and its Separate Account B, which concerns the above-referenced offering of securities. We are filing this amendment, Post-Effective Amendment No. 3 to reflect the following material changes: Remove the Minimum Guaranteed Accumulation Benefit rider; Add ING LifePay Plus and ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit riders; and Lower issue ages for death benefit options. The disclosure about the LifePay Plus riders is unchanged since having been reviewed by the staff in July in connection with 333-28679. All changes in response to comments at that time, as reflected in the July 25, 2007 filing (Accession No. 0000836687-07-000226), are reflected in this filing. We respectfully request selective review, as appropriate. There have been no sales of these securities since the registration became effective on October 20, 2004. Moreover, the registration was only updated for May 1, 2005 since then.
